Case: 11-30834     Document: 00511888078         Page: 1     Date Filed: 06/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 15, 2012

                                       No. 11-30834                        Lyle W. Cayce
                                                                                Clerk

ERIC VINCENT OWENS,

                                           Plaintiff - Appellee Cross-Appellant
v.

ABDON CALLAIS OFFSHORE, L.L.C.,

                                           Defendant - Appellant Cross-Appellee




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:10-CV-3296


Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
PER CURIAM:*
        The court has considered this appeal based on the briefs and pertinent
portions of the record and having done so, AFFIRMS based on the opinion of this
district court.
                                                                             AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.